Citation Nr: 0719620	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
great toe injury.

2.  Entitlement to service connection for bilateral knee 
pain.  

3.  Entitlement to service connection for gastroenteritis.  

4.  Entitlement to service connection for vaginal problems.  

5.  Entitlement to service connection for residuals of trauma 
to the right side of the skull.  

6.  Entitlement to service connection for 
pharyngitis/laryngitis.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for periodontal 
disease. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

12.  Entitlement to an increased evaluation for bilateral 
shin splints, evaluated as 10 percent disabling from July 24, 
2001 to February 15, 2006, and 20 percent disabling from 
February 16, 2006.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1975 to May 
1977.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, May 2003 and February 
2006 rating and Decision Review Officer decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Waco and Houston, Texas.  The RO in Houston, Texas certified 
these claims to the Board for appellate review.

In VA Forms 9 received at the RO from September 2003 to 
August 2006, the veteran requested a Board hearing at the RO.  
By letter dated September 2006, the Board acknowledged the 
hearing request and informed the veteran of the date of her 
scheduled hearing.  Before that date, however, the veteran 
cancelled the hearing and requested an adjudication of her 
claims.  She also requested an extension of time, during 
which she could submit additional evidence.  Given this 
latter request, in a letter dated March 2007, the Board 
sought clarification from the veteran regarding whether she 
wanted to attend a hearing before the Board.  The Board 
notified the veteran that if she did not respond to the 
letter, the Board would assume that she no longer wanted a 
hearing.  Thereafter, the veteran indicated that she no 
longer desired a hearing.  The Board thus deems the veteran's 
requests for a Board hearing withdrawn.    

The Board REMANDS the claims of entitlement to service 
connection for gastroenteritis, vaginal problems, 
pharyngitis/laryngitis, sinusitis, tinnitus and periodontal 
disease to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have residuals of a left 
great toe injury.

3.  Bilateral knee pain is not related to the veteran's 
active service.  

4.  The veteran does not currently have residuals of trauma 
to the right side of the skull.

5.  The RO denied the veteran entitlement to service 
connection for hypertension and pes planus in a rating 
decision dated in August 1991.

6.  The RO notified the veteran of the August 1991 rating 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

7.  The evidence received since August 1991 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to unestablished facts 
necessary to substantiate the claims for service connection 
for hypertension and pes planus and does not raise a 
reasonable possibility of substantiating those claims.  

8.  From July 24, 2001 to February 15, 2006, the veteran's 
bilateral shin splints caused no more than slight knee or 
ankle disability.  

9.  Since February 16, 2006, the veteran's bilateral shin 
splints have caused no more than moderate knee or ankle 
disability.  

10.  The veteran's bilateral shin splint disability picture 
is not so exceptional or unusual with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A left great toe injury was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Bilateral knee pain was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

3.  Residuals of trauma to the right side of the skull were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

4.  The August 1991 rating decision, in which the RO denied 
entitlement to service connection for hypertension and pes 
planus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for pes planus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

7.  The criteria for entitlement to an increased evaluation 
for bilateral shin splints, evaluated as 10 percent disabling 
from July 24, 2001 to February 15, 2006, and 20 percent 
disabling from February 16, 2006, have not been met.  38 
U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that, with regard to claims to 
reopen, VA must inform a claimant of the evidence and 
information necessary to reopen a claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 8-9 (2006).  The Court 
explained that, in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id. 
at 9-11. 

Also in March 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated October 2002, April 
2003 and March 2004, before initially deciding those claims 
in rating decisions dated November 2002, May 2003 and 
February 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice considered in conjunction with the 
content of a VCAA notice letter sent in February 2006, after 
two of the claims had been decided, also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Kent.  In the aforementioned notice letters, 
the RO acknowledged the claims being decided, notified the 
veteran of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed her of VA's duty to assist, and indicated that it 
was developing her claims pursuant to that duty.  As well, 
the RO identified the bases of the prior denials of the 
veteran's claims for service connection for hypertension and 
pes planus.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA all requested evidence to support her claims.  

The content of the notice letters does not reflect compliance 
with the requirements
of the law as found by the Court in Dingess/Hartman.  
Therein, the RO did not
provide the veteran information on disability ratings or 
effective dates.  The veteran
has not, however, been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 394.
Rather, as explained below, service connection may not be 
granted in this case;
Therefore, any question regarding the disability rating or 
effective date to be
assigned a grant of service connection is moot. 

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to her claims, 
including service medical records and post-service VA 
treatment records.  Since then, the veteran has not indicated 
that there is other information or evidence to secure in 
support of her claims.  In fact, during the course of this 
appeal, she submitted multiple written statements indicating 
that she had nothing further to submit.  

The RO also conducted medical inquiry in support of the 
veteran's claim for an increased evaluation for bilateral 
shin splints by affording the veteran VA examinations, during 
which VA examiners addressed the severity of this disability.  
The RO did not conduct further medical inquiry in an effort 
to substantiate the veteran's service connection claims.  
However, due to the absence of either a current disability or 
in-service events or injuries to which current disabilities 
could be linked, such an examination is not mandated under 
38 U.S.C.A. § 5103A(d).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for residuals of a left 
great toe injury and trauma to the skull and a bilateral knee 
disorder.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946 and this condition became manifest to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 3.309(a) (2006).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

According to written statements submitted during the course 
of this appeal, the veteran injured her left great toe and 
bilateral knees and suffered trauma to her skull in service.  
The veteran contends that she is now entitled to service 
connection for all residuals of the injuries and trauma.  

The medical records in the claims file do not support the 
veteran's contentions.  They do not show in-service 
complaints related to the veteran's left great toe, knees or 
skull.  Moreover, according to a report of Reserve enlistment 
examination conducted in January 1978, approximately eight 
months after the veteran's discharge from service, the 
veteran had never had a head injury, swollen or painful 
joints, a bone, joint or other deformity, a trick or locked 
knee or foot trouble.  On that date, an examiner noted normal 
clinical evaluations of the veteran's feet, lower 
extremities, head and neurological system.  Since then, 
beginning in 1999, the veteran has sought treatment for such 
complaints and medical professionals have noted abnormalities 
of the veteran's left great toe and skull and diagnosed a 
bilateral knee disorder.  However, no such professional has 
related these conditions to the veteran's active service.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
she has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that she currently has residuals of an 
in-service left great toe injury and trauma to the skull and 
etiologically relating her bilateral knee disorder to her 
period of active service.  Such assertions may not be 
considered competent evidence of current disabilities and 
nexuses as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition or to render a competent opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing residuals of a left great toe injury and trauma to 
the right side of the skull, and etiologically relating the 
veteran's bilateral knee pain to her period of active 
service, the Board concludes that such disabilities were not 
incurred in or aggravated by service.  The evidence in each 
of these cases is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of her claims.  Rather, as a preponderance of the 
evidence is against each claim, such claims must be denied.

B.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement 
to service connection for hypertension and pes planus in a 
rating decision dated in August 1991.  The RO based its 
denial on a finding that hypertension and pes planus were not 
shown during military service.  In deciding the veteran's 
claims, the RO considered the veteran's service medical 
records, which noted no abnormalities of the cardiovascular 
system and feet, and a report of VA examination conducted in 
June 1991, which included diagnoses of hypertension and pes 
planus.   

The RO notified the veteran of the August 1991 rating 
decision and of her appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The August 1991 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991).

The veteran attempted to reopen her claims for service 
connection for hypertension and pes planus by submitting a 
written statement received at the RO in January 2003.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's August 1991 rating decision includes service 
medical and personnel records, a copy of an article on dental 
health, VA treatment records, reports of VA examinations, and 
written statements of the veteran and her representative.  

With the exception of the service medical records and written 
statements, which essentially restate previously expressed 
assertions, this evidence is new as it was not previously 
submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is not 
material, however, because, by itself or when considered with 
the evidence previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for hypertension and pes planus and does 
not raise a reasonable possibility of substantiating those 
claims.  More specifically, the new medical evidence merely 
shows post-service treatment for, and diagnoses of, 
hypertension and pes planus.  This evidence does not 
establish that these disorders developed in service or, with 
regard to the hypertension, within the one-year period 
following discharge.  The absence of this type of evidence 
formed the basis of the RO's previous denial of the veteran's 
claims for service connection for hypertension and pes 
planus.

Having determined that new and material evidence has not been 
received, the Board may not reopen the previously denied 
claims of entitlement to service connection for hypertension 
and pes planus.  Rather, the Board must deny these claims. 

C.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for bilateral shin 
splints.  She contends that the 10 and 20 percent evaluations 
assigned this disability do not accurately reflect the 
severity of her left and right leg symptomatology.  Such 
symptomatology allegedly includes painful ankles and knees 
and tenderness anteriorly and negatively affects the 
veteran's bone density.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

In this case, the RO has rated the veteran's bilateral shin 
splints as 10 percent disabling from July 24, 2001 to 
February 15, 2006, and 20 percent disabling from February 16, 
2006, pursuant to Diagnostic Code (DC) 5262, by analogy.  

When, as in this case, an condition is encountered that is 
not listed in the rating schedule, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided as is the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  38 CFR § 4.20 (2006).

DC 5262, which governs impairment of the tibia and fibula, 
provides that a 10 percent evaluation is assignable for 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation is assignable for malunion with moderate knee or 
ankle disability.  A 30 percent evaluation is assignable for 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is assignable for nonunion with loose motion, 
requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2006). 

DCs 5260 and 5261 are also applicable in this case.  They 
provide that a 10 percent evaluation is assignable for 
flexion of the leg limited to 45 degrees and extension of the 
leg limited to 10 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees and 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for flexion of the leg limited to 15 
degrees and extension of the leg limited to 20 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2006); see also VAOGCPREC 9-
2004 (Sept. 17, 2004) (holding that separate evaluations 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint).

An increased evaluation may also be assigned under DC 5256, 
which provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2006).

As explained below, the evidence in this case establishes 
that the veteran's bilateral shin splint disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent from July 24, 2001 to 
February 15, 2006, or in excess of 20 percent from February 
16, 2006.  

1.  From July 24, 2001 to February 15, 2006

As previously indicated, the veteran had active service from 
November 1975 to May 1977.  During this time period, she once 
received treatment for shin splints.  

She did not again complain of this condition until many years 
after discharge, in June 1991, during a VA examination.  On 
that date, an examiner confirmed intermittent bilateral lower 
extremity discomfort, but noted no other abnormalities 
secondary to the condition.  X-rays of the tibia and fibula, 
bilaterally, were normal.

In 1999, during a VA outpatient treatment visit, the veteran 
complained of bilateral leg cramps.  Later that year, in July 
1999, she underwent a VA examination, during which an 
examiner noted that there was no evidence of shin splints.  
He based this opinion on a physical evaluation and results of 
a nuclear bone scan.  He also noted no abnormalities of the 
legs, including the knees and ankles.  

In 2000 and 2001, during VA outpatient treatment visits, the 
veteran again complained of bilateral leg cramps as well as 
pain.  One physician noted residuals of shin splints and 
characterized those residuals as stable; another noted knee 
pain.  During a VA muscles examination conducted in December 
2001, an examiner identified the following residual of the 
shin splints: bilateral leg pain when walking or after 
prolonged periods of standing.  He noted no functional 
limitation secondary to this pain.  X-rays of the knees taken 
in 2001 and 2002 revealed no abnormalities.

Since the veteran filed her claim for an increased evaluation 
for bilateral shin splints in January 2003, she has undergone 
additional VA examinations and sought treatment for leg 
complaints.  

In May 2003, during a VA joints examination, she reported 
burning and aching shins and painful knees.  An examiner 
noted tenderness to palpation of the anterior tibial muscles, 
normal range of motion of the ankles, and range of motion of 
both knees from 0 to 130 degrees with slight medal 
tenderness.  He indicated that the veteran had had a 
progression of symptoms related to her shin splints, but that 
the examination was normal.  X-rays of the knees revealed no 
abnormalities.  

Later that year, during VA outpatient treatment visits, the 
veteran reported pain, tingling and numbness in both lower 
legs.  Physicians noted that the veteran had diabetes 
mellitus.  They did not identify any abnormalities secondary 
to shin splints; testing revealed no electrophysiologic 
evidence of peripheral neuropathy.  The veteran expressed 
similar complaints from 2004 to 2005. 

The above evidence establishes that, from July 24, 2001 to 
February 15, 2006, the veteran's bilateral shin splints 
occasionally manifested as discomfort and/or pain in the legs 
and knees.  Such symptoms represent no more than slight knee 
disability under DC 5262.  There is no evidence of record 
indicating that, during this time frame, the veteran 
experienced more than slight knee or ankle disability, 
extension of either leg limited to 15 degrees, flexion of 
either leg limited to 30 degrees or ankylosis of either knee.  
An evaluation in excess of 10 percent is thus not assignable 
for the veteran's shin splints under any other applicable DC. 



2.  Since February 16, 2006

On February 16, 2006, the veteran underwent a VA examination, 
during which she reported that she had not been able to run 
since getting shin splints in service.  She also reported 
that she felt tingling in her legs and experienced fatigue 
after walking long distances.  She noted that her leg 
problems necessitated the use of cane and knee braces.  She 
reported that constant sharp, burning, cramping pain in the 
legs and muscle spasms caused her to miss five days of work 
monthly.  

The examiner noted that the veteran walked with a limp 
favoring her right leg and required a cane for ambulation.  
He also noted limitation of motion of the knees and ankles, 
including flexion of the right knee to 115 degrees and 
flexion of the left knee to 120 degrees (normal being 140 
degrees), and dorsiflexion of the right and left ankles to 10 
degrees (normal being 20 degrees), all with pain.  He 
indicated that the veteran's knee and ankle joints were not 
additionally limited on repetitive use or secondary to 
fatigue, weakness, lack of endurance or incoordination.  He 
concluded that the veteran's shin splint disability was 
causing moderate impairment of the veteran's ability to 
engage in daily activities.  

This level of impairment warrants the assignment of a 20 
percent evaluation under DC 5262.  There is no evidence of 
record indicating that, since February 16, 2006, the veteran 
has experienced more than moderate knee or ankle disability, 
extension of either leg limited to 20 degrees, flexion of 
either leg limited to 15 degrees or ankylosis of either knee.  
An evaluation in excess of 20 percent is thus not assignable 
for the veteran's shin splints under any other applicable DC.  

3.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's shin splints.  There is 
no evidence of record establishing that this disability, 
alone, causes marked interference with employment or 
necessitates frequent periods of hospitalization.  The 
veteran's claim does not therefore present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should her bilateral shin splint 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluations noted above are the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an increased evaluation for 
bilateral shin splints, evaluated as 10 percent disabling 
from July 24, 2001 to February 15, 2006, and 20 percent 
disabling from February 16, 2006, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  The Board also considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence is against the claim, the doctrine is not for 
application.


ORDER

Service connection for residuals of a left great toe injury 
is denied.

Service connection for bilateral knee pain is denied.  

Service connection for residuals of trauma to the right side 
of the skull is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for hypertension is 
denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for pes planus is 
denied.

An increased evaluation for bilateral shin splints, evaluated 
as 10 percent disabling from July 24, 2001 to February 15, 
2006, and 20 percent disabling from February 16, 2006, is 
denied.


REMAND

The veteran also claims entitlement to service connection for 
gastroenteritis, vaginal problems, pharyngitis/laryngitis, 
sinusitis, tinnitus and periodontal disease.  Additional 
action is necessary before the Board decides these claims.

During the course of this appeal, the RO considered the 
veteran's entitlement to service connection for periodontal 
disease.  However, in multiple written statements submitted 
during the same period, the veteran clarified that she is 
actually seeking VA outpatient treatment for such disease.  
Although a claim for service connection for a dental disorder 
is also considered a claim for VA outpatient dental 
treatment, Mays v. Brown, 5 Vet. App. 302, 306 (1993), the RO 
has not yet decided in the first instance whether the veteran 
is entitled to VA outpatient dental treatment.  The RO must 
do so before the Board proceeds in adjudicating the claim for 
service connection for periodontal disease. 

In addition, as previously indicated, the VCAA provides that 
VA must notify a claimant of the evidence necessary to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, with regard to the claims being remanded, VA has 
not yet provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claims for service 
con
nec
tio
n 
for 
gas
tro
ent
eri
tis
,
vaginal problems, pharyngitis/laryngitis, sinusitis and 
tin
nit
us 
are 
nec
ess
ary
.  

First, the medical evidence of record establishes that the 
vet
era
n 
was 
see
n 
for
gastrointestinal, vaginal and upper respiratory complaints in 
ser
vic
e 
and
, 
sin
ce
discharge, has been diagnosed with gastrointestinal, vaginal 
and 
upp
er 
res
pir
ato
ry
abnormalities or disorders.  To date, however, VA has not 
obt
ain
ed 
an 
opi
nio
n
regarding whether the current abnormalities or disorders are 
rel
ate
d 
to 
the
documented in-service complaints.  Second, with regard to the 
vet
era
n's 
cla
im 
for
service connection for tinnitus, VA afforded the veteran a VA 
exa
min
ati
on 
dur
ing
the course of the appeal.  However, the report of that 
exa
min
ati
on 
is 
ina
deq
uat
e 
to
decide this claim.  Therein is an opinion of a VA examiner 
rul
ing 
out 
a 
rel
ati
ons
hip
between the veteran's tinnitus and her period of active 
ser
vic
e 
on 
the 
bas
is 
tha
t 
the
veteran did not have hearing loss during service.  The VA 
exa
min
er 
did 
not 
add
res
s
whether the veteran's tinnitus is related to her alleged in-
ser
vic
e 
noi
se 
exp
osu
re,
which reportedly caused her to develop tinnitus after 
ser
vic
e.  

Finally, the RO provided the veteran VCAA notice on the 
claims being remanded during the course of this appeal.  
However, this notice does not comply with the requirements of 
the law as found by the Court in Dingess/Hartman.  To ensure 
the veteran's due process rights, VA should provide the 
veteran more comprehensive notice on remand.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice on 
the claims being remanded, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Indicate whether the veteran has 
gastroenteritis, vaginal problems, 
pharyngitis/laryngitis, sinusitis, 
and/or tinnitus;  

b) Opine whether each disorder is at 
least as likely as not (50 percent 
or more probability) related to the 
veteran's active service, including 
documented in-service 
gastrointestinal, vaginal, and upper 
respiratory complaints;  

c) Record a history of the veteran's 
alleged in-service noise exposure 
and any post-service occupational 
and/or recreational noise exposure 
and opine whether the tinnitus is at 
least as likely as not related 
solely to the in-service noise 
exposure; and  

d) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


